Citation Nr: 0926774	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  95-12 979 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for lumbar strain with mechanical low back pain 
and degenerative changes (low back disability).

2.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a left knee contusion with 
patellofemoral syndrome and chondromalacia (left knee 
disability).

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION


The Veteran served on active duty from May 1981 to July 1981, 
with subsequent Reserve service between September 1986 and 
March 1995.

Initially, these matters came to the Board of Veterans' 
Appeals (Board) on appeal from October 1994 and May 1996 
rating decisions.  The Veteran's claims are currently under 
the jurisdiction of the Baltimore, Maryland RO.  Most 
recently, an August 2008 Board decision remanded the issues 
of entitlement to an initial disability rating in excess of 
20 percent for the low back disability, entitlement to an 
initial disability rating in excess of 10 percent for left 
knee disability, and entitlement to a TDIU rating.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.





REMAND

Unfortunately, the claims file reflects that another remand 
of the claims remaining on appeal is warranted. 

The Veteran's accredited representative argues that, inasmuch 
as the VA examination undertaken in March 2009 was conducted 
by a nurse practitioner, and not a physician, that 
examination, absent a signature by a physician, is inadequate 
for rating purposes.  See VA Adjudication Procedure Manual, 
M21-1MR (2008).  

The Board has reviewed the March 2009 VA examination and has 
determined that the Veteran should be afforded another VA 
examination by an appropriate examiner.  The VA Adjudication 
Procedure Manual states that all original examination reports 
must be signed by a physician, unless the examination was 
performed by a clinical or counseling psychologist, dentist, 
audiologist, or optometrist.  Here, the examination was 
conducted and signed by a nurse practitioner.  Thus, the RO 
should schedule the Veteran for another VA examination that 
complies with the requirements of M21-1MR, Part III, Subpart 
iv, Chapter 3, Section D 18(a).  

Regarding the Veteran's claim for entitlement to a TDIU, the 
Board notes that the Veteran currently does not meet the 
schedular criteria for a TDIU.  However, determinations as to 
total ratings require an accurate assessment of the 
industrial and functional impairment associated with all of 
the Veteran's service-connected disabilities.  The Veteran 
currently has two pending increased rating claims that may 
affect the schedular criteria for a TDIU.  Under these 
circumstances, the Board finds that, as the above issues are 
inextricably intertwined with the TDIU issue, they should be 
considered together, and thus a decision by the Board on the 
Veteran's TDIU claim at this juncture would be premature.  
See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (providing that two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final decision on one issue 
cannot be rendered until a decision on the other issue has 
been rendered).    
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should provide the Veteran a 
VA orthopedic examination to determine 
the current severity of the Veteran's 
service-connected low back and left knee 
disabilities.  All clinical and special 
test findings should be clearly reported, 
and pertinent orthopedic and neurological 
findings should be reported to allow for 
application of all applicable rating 
criteria for these disabilities.  The 
examination of the lumbosacral spine and 
left knee should include range of motion 
studies.  With regard to range of motion 
testing, the examiner should report at 
what point (in degrees) that pain is 
elicited as well as whether there is any 
other functional loss due to weakened 
movement, excess fatigability or 
incoordination.  With regard to the 
Veteran's lumbar spine, the examiner 
should report any specific information as 
to the frequency and duration of 
incapacitating episodes in the past 12 
months, and a description of all 
neurologic manifestations (e.g., 
radiating pain into an extremity).  The 
examiner should also specifically state 
if ankylosis and muscle spasm are 
present.  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a type-written report.

2.  After completing the requested 
action, and any additional notification 
and development deemed warranted, 
readjudicate the issues of entitlement to 
an initial disability rating in excess of 
20 percent for lumbar strain with 
mechanical low back pain and degenerative 
changes (low back disability), 
entitlement to an initial disability 
rating in excess of 10 percent for 
residuals of a left knee contusion with 
patellofemoral syndrome and 
chondromalacia (left knee disability), 
and entitlement to a TDIU, on a schedular 
and extraschedular basis, if warranted, 
in light of all pertinent evidence and 
legal authority.  If any of the benefits 
sought on appeal remain denied, the 
Veteran and her representative should be 
provided a Supplemental Statement of the 
Case (SSOC) and given an appropriate 
opportunity to respond before the case is 
returned to the Board for further 
appellate consideration.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

